Exhibit 10.2














































STATE STREET CORPORATION
Executive Supplemental Retirement Plan
(Amended and Restated January 1, 2015)




    








    














































--------------------------------------------------------------------------------


Table of Contents
ARTICLE 1


Establishment and Purpose    
1


1.1


Restatement
1


1.2


Purpose
1


1.3


Section 409A
1


ARTICLE 2


Definitions
1


2.1


Account
1


2.2


Account Balance
1


2.3


Account Vesting Commencement Date
1


2.4


Active Participant
1


2.5


Administrative Procedures
1


2.6


Administrator
1


2.7


Affiliate
1


2.8


Annual Credit Date
1


2.9


Authorized Person
1


2.10


Basic Plan
1


2.11


Beneficiary
1


2.12


Board
1


2.13


Business Day
2


2.14


Cause
2


2.15


Claimant
2


2.16


Code    
2


2.17


Committee
2


2.18


Company
2


2.19


Company Credit
2


2.20


Continuing Participant
2


2.21


Credit Date
2


2.22


Default Investment Option
2


2.23


Domestic Partner    
2


2.24


Early Retirement
2


2.25


Early Retirement Age    
2


2.26


Early Retirement Date
2


2.27


Effective Date
2


2.28


Eligible Employee
2


2.29


Employee
2


2.30


Employer
2


2.31


Employment
2


2.32


Equity Plan
2


2.33


ERISA    
2


2.34


ESRP Share Award
3


2.35


Fair Market Value
3


2.36


FICA Amount    
3


2.37


Final Company Credit
3


2.38


Impairment
3


2.39


Investment Earnings/Losses    
3


2.40


Investment Election Form
3




--------------------------------------------------------------------------------


2.41


Investment Options
3


2.42


Normal Retirement
3


2.43


Normal Retirement Age
3


2.44


Normal Retirement Date
3


2.45


Operating Group Participant
3


2.46


Participant
3


2.47


Plan    
3


2.48


Plan Year
3


2.49


Prior Plan
3


2.50


Reference Date
3


2.51


Retirement
3


2.52


Retirement Date
3


2.53


Schedule
3


2.54


Section 409A
4


2.55


Section 409A Compliance
4


2.56


Separated Participant
4


2.57


Separation From Service
4


2.58


Service    
4


2.59


Spouse
4


2.60


Stock
4


2.61


Supplemental Benefits
4


2.62


Supplemental Defined Benefit
4


2.63


Supplemental Defined Contribution Benefit
4


2.64


Top Hat Plan
4


2.65


Total Disability
4


2.66


Transition Participant
4


2.67


Treasury Regulations    
4


ARTICLE 3


Participation
4


3.1


Eligibility
4


3.2


Participation
5


3.3


Age/Service Requirements for Supplemental Benefits Upon Retirement
5


3.4


Supplemental Benefits Upon Death
5


3.5


Supplemental Benefits Upon Total Disability
5


3.6


Forfeiture
5


ARTICLE 4


Supplemental Defined Contribution Benefits    
6


4.1


Company Credits
6


4.2


Accounts
8


4.3


Vesting
9


4.4


Distribution
9


ARTICLE 5


Special Payment Rules
10


5.1


Delay in Payment
10


5.2


Acceleration of Payment
10


5.3


No Suspension of Payment
10


5.4


Designation of Taxable Year    
10


ARTICLE 6


Administration
11


6.1


Authority of the Committee
11




--------------------------------------------------------------------------------


6.2


Outside Services
11


6.3


Decisions Binding
11


6.4


Indemnity of Committee
11


6.5


Cost of Administration
11


ARTICLE 7


Amendment and Termination    
11


7.1


Amendment/Termination of Plan    
11


7.2


Termination of Participant Interests
12


ARTICLE 8


Miscellaneous
12


8.1


Claims
12


8.2


Unfunded Plan
12


8.3


Unsecured General Creditor    
12


8.4


Trust Fund
12


8.5


Nonassignability
12


8.6


Not a Contract of Employment
12


8.7


Validity
12


8.8


Incompetency    
13


8.9


Successors
13


8.10


Tax Withholdings
13


8.11


Governing Law
13


 
 
 
EXHIBIT A


 
14


 
 
 
EXHIBIT B


 
19


 
Schedule 1
19


 
Schedule 2
20


 
 
 
EXHIBIT C


 
21







--------------------------------------------------------------------------------






ARTICLE 1
Establishment and Purpose



1.1Restatement. The Plan is a further amendment and restatement of the Prior
Plan, effective as of January 1, 2015, unless otherwise provided.
1.2Purpose. The principal purposes of the Plan are to provide certain key
Employees with competitive retirement benefits and to encourage the continued
employment of such Employees with the Employer.
1.3Section 409A. The Plan is intended to comply with Section 409A and shall be
construed and administered accordingly.


ARTICLE 2
Definitions

                               
To the extent not otherwise defined in the text of the Plan, including, without
limitation, any Exhibits and Schedules of the Plan, capitalized terms shall have
the following meaning:
2.1Account. “Account” means a bookkeeping account (including any subaccounts)
maintained by the Administrator for a Participant to record the Participant’s
Account Balance from time to time.
2.2Account Balance. “Account Balance” means the value of an Account, as credited
and/or debited in accordance with Article IV, from time to time.
2.3Account Vesting Commencement Date. “Account Vesting Commencement Date” shall
mean the date an Active Participant meets the Age/Service Requirements for
Supplemental Plan Benefits upon Retirement set forth in Section 4.3(a).
2.4Active Participant. “Active Participant” means an Eligible Employee who is
participating in the Plan and who has not experienced a Separation from Service,
Total Disability or death.
2.5Administrative Procedures. “Administrative Procedures” means the policies and
procedures established by the Committee and/or the Administrator from time to
time governing elections to participate in the Plan, maintenance of Accounts,
Investment Options, calculation of Investment Earnings/Losses, Investment
Election Forms, distributions from the Plan and such other matters as are
necessary for the proper administration of the Plan.
2.6Administrator. “Administrator” means that person or persons, including a
committee, as is or are delegated by the Board from time to time to discharge
the responsibility of administering the Plan.
2.7Affiliate. “Affiliate” means any corporation which is included in a
controlled group of corporations (within the meaning of Section 414(b) of the
Code), which includes the Company and any trade or business (whether or not
incorporated) which is under common control with the Company (within the meaning
of Section 414(c) of the Code).
2.8Annual Credit Date. “Annual Credit Date” means, with respect to a Plan Year,
the date of the first regularly scheduled meeting of the Committee that occurs
after February 1 of the immediately following Plan Year.
2.9Authorized Person. “Authorized Person” means, effective for actions taken on
or after August 1, 2012, the Authorized Person appointed pursuant to Section
6.1(b).
2.10Basic Plan. “Basic Plan” means, effective for determinations made on or
after January 1, 2013, the State Street Salary Saving Program as the same may be
amended from time to time for all purposes except with respect to i) Exhibit A,
and ii) Exhibit B- Schedule 1, in which cases the Basic Plan shall mean the
State Street Retirement Plan as the same may be amended from time to time.
2.11Beneficiary. “Beneficiary” means the beneficiary designated to receive a
death benefit by the Participant in writing in a form and manner satisfactory to
the Administrator. If no Beneficiary is so designated, any death benefits shall
be paid at the Administrator’s direction in the following order of priority:
Spouse, Domestic Partner, children, parents, siblings, estate.
2.12Board. “Board” means the Board of Directors of the Company.

1

--------------------------------------------------------------------------------




2.13Business Day. “Business Day” means each day that the New York Stock Exchange
is open for business.
2.14Cause. “Cause” means, in the case of any Participant:
(i)
the willful and continued failure of the Participant to perform substantially
the Participant’s duties with the Employer (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Participant by the
Participant’s supervisor which specifically identifies the manner in which it is
asserted that the Participant has not substantially performed the Participant’s
duties, or

(ii)
the willful engaging by the Participant in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Employer.

For purposes of this definition, no act or failure to act on the part of the
Participant shall be considered “willful” unless it is done or omitted to be
done by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Employer.
2.15Claimant. “Claimant” has the meaning set forth in Section 8.1.
2.16Code. “Code” means the Internal Revenue Code of 1986, as the same may be
amended from time to time.
2.17Committee. “Committee” means the Executive Compensation Committee of the
Board.
2.18Company. “Company” means State Street Corporation and any successor company.
2.19Company Credit. “Company Credit” means a notional amount credited to a
Participant’s Account in accordance with Section 4.1.
2.20Continuing Participant. “Continuing Participant” means an Active Participant
in the Prior Plan on December 31, 2007.
2.21Credit Date. “Credit Date” means, as applicable, the Annual Credit Date or
the Final Credit Date.
2.22Default Investment Option. “Default Investment Option” means the default
investment option specified from time to time by the Committee for the
hypothetical investment of a Participant’s Account in the event the Participant
fails to allocate all or a portion of his or her Account to a particular
Investment Option.
2.23Domestic Partner. “Domestic Partner” means the person designated in a manner
and form satisfactory to the Administrator as the Participant’s domestic partner
with respect to eligibility for company‑provided benefits.
2.24Early Retirement. “Early Retirement” means a Participant’s Separation From
Service upon or after the Participant’s attainment of Early Retirement Age and
prior to the Participant’s attainment of Normal Retirement Age but excluding a
Separation From Service for Cause.
2.25Early Retirement Age. “Early Retirement Age” means age 53.
2.26Early Retirement Date. “Early Retirement Date” means the date of a
Participant’s Early Retirement.
2.27Effective Date. “Effective Date” means January 1, 2008.
2.28Eligible Employee. “Eligible Employee” means an Employee who is appointed to
the office of Executive Vice President of the Company or to a position superior
to that of Executive Vice President of the Company.
2.29Employee. “Employee” means an individual who renders services to the
Employer (or who has rendered services to the Employer but is currently subject
to an Impairment) as a common-law employee.
2.30Employer. “Employer” means the Company and its Affiliates.
2.31Employment. “Employment” means the period or periods during which a
Participant is an Employee of the Employer and has not experienced a Separation
From Service.
2.32Equity Plan. “Equity Plan” means the 2006 Equity Incentive Plan, as may be
amended from time to time, or such other equity plan of the Company as the
Committee may designate from time to time.
2.33ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor act thereto.

2

--------------------------------------------------------------------------------




2.34ESRP Share Award. “ESRP Share Award” has the meaning set forth in Section
4.1(b).
2.35Fair Market Value. “Fair Market Value” of a share of Stock on any given day
shall mean closing price per share of Stock on the New York Stock Exchange, on
the date as of which such value is being determined or, if there shall be no
sale on that date, then on the basis of the closing price per share of Stock on
the nearest date before the date on which such value is being determined.
2.36FICA Amount. “FICA Amount” shall mean the amount of Federal Insurance
Contributions Act tax imposed under Sections 3101, 3121(a) and 3121(v)(2) of the
Code, where applicable, on compensation under the Plan.
2.37Final Company Credit. “Final Company Credit” has the meaning set forth in
Section 4.1(a)(iii).
2.38Impairment. “Impairment” means any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months.
2.39Investment Earnings/Losses. “Investment Earnings/Losses” means the amounts
that would have been realized had an amount deferred hereunder actually been
invested in the Investment Option or Options selected by a Participant during
the effectiveness of such selections.
2.40Investment Election Form. “Investment Election Form” means such form or
other means designated by the Company from time to time by which a Participant
elects the Investment Options in which the Participant’s Account is deemed to be
invested in accordance with Section 4.2.
2.41Investment Options. “Investment Options” means the Default Investment Option
and such other investment options as selected from time to time by the Committee
that are used as hypothetical investment options among which the Participant may
allocate all or a portion of his or her Account.
2.42Normal Retirement. “Normal Retirement” means a Participant’s Separation From
Service upon or after the Participant’s Normal Retirement Age, other than a
Separation From Service for Cause.
2.43Normal Retirement Age. “Normal Retirement Age” means age 65.
2.44Normal Retirement Date. “Normal Retirement Date” means the date of a
Participant’s Normal Retirement.
2.45Operating Group Participant. “Operating Group Participant” means, in respect
of a Plan Year, an Active Participant who is identified in the records of the
Committee as being a member of the Company’s Operating Group during the Plan
Year (or a portion thereof) or otherwise designated by the Committee to be a
member of the Operating Group.
2.46Participant. “Participant” means an Active Participant or a Separated
Participant (for so long as he or she is receiving a distribution of
Supplemental Benefits under the Plan).
2.47Plan. “Plan” means this State Street Corporation Executive Supplemental
Retirement Plan (including the Exhibits and Schedules hereto and the Committee
actions referenced herein), as the same may be amended from time to time in
accordance with the terms hereof.
2.48Plan Year. “Plan Year” means the calendar year.
2.49Prior Plan. “Prior Plan” means the terms of the Plan (formerly known as the
“State Street Corporation Supplemental Defined Benefit Pension Plan”) in effect
immediately prior to the Effective Date, as set forth in the Company’s written
documentation, rules, practices and procedures applicable to the Plan.
2.50Reference Date. “Reference Date” means, effective for all determinations
made on or after October 1, 2012, a date that is as soon as administratively
feasible but no later than 5 business days prior to each applicable payment date
specified in Section 4.4; provided that if a Reference Date is not a Business
Day, such Reference Date shall be deemed to be the immediately following
Business Day.
2.51Retirement. “Retirement” means Normal Retirement or Early Retirement.
2.52Retirement Date. “Retirement Date” means the date of a Participant’s Normal
Retirement or Early Retirement, as applicable.
2.53Schedule. “Schedule” means, in the case of any Participant to whom the
“separate rule” provisions of Section 3.2(c) below apply, an attachment to the
Plan or a separate action of the Committee duly recorded in the Committee’s
records that sets forth identifying information concerning the separate rules
applicable to such Participant.

3

--------------------------------------------------------------------------------




2.54Section 409A. “Section 409A” means Section 409A of the Code and the
applicable rulings, regulations and guidance promulgated thereunder, as each may
be amended or issued from time to time.
2.55Section 409A Compliance. “Section 409A Compliance” has the meaning set forth
in Section 7.1.
2.56Separated Participant. “Separated Participant” means an Active Participant
who has experienced a Separation From Service, Total Disability or death.
2.57Separation From Service. “Separation From Service” means a separation from
service with the Employer for purposes of Section 409A within the meaning of the
default rules of Treasury Regulation Section 1.409A-(h)(1) and correlative terms
shall be construed to have a corresponding meaning; provided that in the event
that an Active Participant is absent from work due to an Impairment, other than
a Total Disability, where such Impairment causes the Participant to be unable to
perform the duties of his position or any substantially similar position of
employment, the Participant shall incur a Separation From Service 29 months
after the date on which the Participant was first Impaired. Notwithstanding the
foregoing, if an Active Participant would otherwise incur a Separation From
Service in connection with a sale of assets of the Company, the Committee shall
retain the discretion to determine whether a Separation From Service has
occurred in accordance with Treasury Regulation Section 1.409A-1(h)(4).
2.58Service. “Service” means, effective for all determinations made on or after
August 1, 2012, a Participant’s years (and fraction thereof) of service with the
Employer for vesting and eligibility (as determined under the terms of the Basic
Plan as in effect on the Effective Date). For the avoidance of doubt, for any
Participant who was terminated at any time and subsequently rehired on or after
August 1, 2012, only Service after rehire will be counted.
2.59Spouse. “Spouse” means the individual (if any) who is legally married to the
Participant at the time that payment of the Participant’s Supplemental Benefits
commences or at death if death occurs prior to such benefit commencement date.
2.60Stock. “Stock” means common stock of the Company, par value $1.00 per share.
2.61Supplemental Benefits. “Supplemental Benefits” means Supplemental Defined
Benefits and/or Supplemental Defined Contribution Benefits.
2.62Supplemental Defined Benefit. “Supplemental Defined Benefit” means the
benefits provided under Exhibit A and Exhibit B to the Plan and any Schedule to
the Plan.
2.63Supplemental Defined Contribution Benefit. “Supplemental Defined
Contribution Benefit” means the benefits provided under Article IV of this Plan.
2.64Top Hat Plan. “Top Hat Plan” means an unfunded plan maintained primarily to
provide deferred compensation benefits to a select group of management or highly
compensated Employees within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.
2.65Total Disability. “Total Disability” or “Totally Disabled” means (i) a
Participant’s inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months or (ii) a Participant’s receipt, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, of income replacement benefits for a period of not less than
six months under an accident and health plan covering Employees of the Employer.
2.66Transition Participant. “Transition Participant means a Continuing
Participant (i) who, as of the Effective Date, (x) was at least age 50 and
(y) has been employed with the Employer for at least five years as an Executive
Vice President (or superior position) or (ii) who is otherwise identified as a
Transition Participant in the records of the Committee.
2.67Treasury Regulations. “Treasury Regulations” means the regulations adopted
by the Internal Revenue Service under the Code, as they may be amended from time
to time.


ARTICLE 3Participation


3.1Eligibility. Subject to Section 3.2, all Eligible Employees shall participate
in the Plan unless the Committee specifies otherwise in a particular case. The
Committee may designate other Employees as

4

--------------------------------------------------------------------------------




eligible to participate in the Plan, but only if they are management or highly
compensated employees as those terms are used in Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.
3.2Participation.
(a)Continuing Participants shall continue to participate under the Plan in
accordance with the terms hereof.
(b)Except as otherwise provided by the Committee, each Eligible Employee who
became an Eligible Employee on or after January 1, 2007 and who is not a
Continuing Participant shall become an Active Participant upon the earlier of
the (i) Effective Date and (ii) the effective date of his or her becoming an
Eligible Employee.
(c)The Committee may determine that separately applicable rules (or exceptions
to the generally applicable rules) (the “separate rules”) shall apply to certain
Participants. Such Participants and the relevant separate rules are set forth on
Exhibits A and B to the Plan and in any Schedules to the Plan. With respect to
any such Participant, the separate rules applicable to such Participant shall be
treated as part of the Plan, shall be incorporated herein by reference, and
shall apply, in a manner that results in Section 409A Compliance, in lieu of the
generally applicable rules set forth below to the extent of any inconsistency.
(d)Participation in the Plan as an Active Participant is terminable by the
Committee, in its discretion, upon written notice to the Active Participant, and
such termination of participation shall be effective as of the date contained
therein, but in no event earlier than the date of such notice; provided,
however, that such termination of participation may not reduce or adversely
affect an Active Participant’s accrued benefit for which the Active Participant
has satisfied the age and service requirements of Section 3.3 hereunder.


3.3Age/Service Requirements for Supplemental Benefits Upon Retirement.
(a)    Any Participant who became an Eligible Employee before August 1, 2012
shall be eligible to receive a Supplemental Benefit in connection with
Retirement only if he or she has (i) attained Early Retirement Age and
(ii) satisfied the “rule of 60” (age plus completed years of Service must equal
at least 60).
(b)    Any Participant hired or rehired, or first elected an Executive Vice
President (or to a superior position), on or after August 1, 2012, shall be
eligible to receive a Supplemental Benefit in connection with Retirement only if
he or she has (i) attained Early Retirement Age, (ii) satisfied the “rule of 60”
(age plus completed years of Service must equal at least 60), and (iii) has
completed a minimum of 5 years of Service.
3.4Supplemental Benefits Upon Death. In the event of an Active Participant’s
death prior to satisfying the age and service requirement of Section 3.3, the
Supplemental Benefits set forth in Section 4.4(b) and, if applicable, Section
A.2.4 of Exhibit A, shall be payable to the Participant’s designated
Beneficiary.
3.5Supplemental Benefits Upon Total Disability. In the event that an Active
Participant becomes Totally Disabled prior to meeting the age and service
requirements set forth in Section 3.3, the Supplemental Benefits set forth in
Section 4.4(c) and, if applicable, Section A.2.5 of Exhibit A, shall be payable
to the Participant.
3.6Forfeiture.
(a)Failure to Satisfy Age/Service Requirements. In the event of a Participant’s
Separation From Service prior to satisfying the age and service requirements of
Section 3.3, such Participant shall forfeit his or her right to receive any and
all Supplemental Benefits set forth in this Plan. For the avoidance of doubt, if
a Participant is rehired by the Employer, the Supplemental Benefits forfeited
upon such Participant’s Separation From Service shall remain forfeited.
(b)Nonsolicitation/Noncompetition. Notwithstanding any other provisions hereof,
all payments of Supplemental Benefits shall immediately cease and neither
Participant nor his or her Spouse, nor any other Beneficiary of the Participant
shall receive any benefits hereunder if the Participant, without the prior
written consent of the Committee, engages, either directly or indirectly, in any
of the activities described in subparagraph (i), (ii) or (iii) below within two
years after his or her Separation From Service:

5

--------------------------------------------------------------------------------




(i)
solicitation of the employment or retention of any person whom the Employer has
employed or retained during the two‑year period prior to the Participant’s
Separation From Service. For purposes of the foregoing sentence, a person
retained by the Employer means anyone who has rendered substantial consulting
services to the Employer and has thereby acquired material confidential
information concerning any aspect of the Employer’s operations;

(ii)
any sale, offer to sell or negotiation with respect to orders or contracts for
any product or service similar to or competitive with a product or service or
any equipment or system containing any such product or service sold or offered
by the Employer, other than for the Employer’s account, during the two‑year
period after the Participant’s Separation From Service, to or with anyone with
whom the Employer has so dealt or anywhere in any state of the United States or
in any other country, territory or possession in which the Employer has, during
said period, sold, offered or negotiated with respect to orders or contracts for
any such product, service, equipment or system; or

(iii)
ownership of any direct or indirect interest (other than a less-than-one-percent
stock interest in a corporation) in, or affiliation with, or rendering any
services for, any person or business entity which engages, during the two‑year
period after the Participant’s Separation From Service, either directly or
indirectly, in any of the activities described in subparagraph (i) or (ii)
above.



ARTICLE 4Supplemental Defined Contribution Benefits


4.1Company Credits.
(a)Generally. For Plan Years commencing on and after the Effective Date, an
Active Participant shall be entitled to receive Company Credits as follows:
(i)
An Active Participant who was a Participant for an entire Plan Year shall
receive a Company Credit in the amount of $200,000 on the Annual Credit Date for
the Plan Year to his or her Account; provided, however, that the Company Credit
received under this Section 4.1(a)(i) for the 2013 Plan Year shall be in the
amount of $100,000 and shall not be provided to an Active Participant who is an
Operating Group Participant; provided, further, there shall be no Company Credit
under this Section 4.1(a)(i) for any Participant for the 2015 Plan Year.

(ii)
An Active Participant who became an Active Participant during a Plan Year shall
receive for such Plan Year a Company Credit equal to the product of (x) $200,000
and (y) a fraction, the numerator of which is the number of complete calendar
months in the Plan Year during which the Active Participant was an Active
Participant, and the denominator of which is twelve; provided, however, that the
Company Credit received under this Section 4.1(a)(ii) for the 2013 Plan Year
shall be equal to the product of (x) $100,000 and (y) a fraction, the numerator
of which is the number of complete calendar months in the Plan Year during which
the Active Participant was an Active Participant but not an Operating Group
Participant, and the denominator of which is twelve; provided, further, there
shall be no Company Credit under this Section 4.1(a)(ii) for any Participant for
the 2015 Plan Year. Any such Company Credit shall be credited to the Active
Participant’s Account on the Annual Credit Date for the relevant Plan Year.

(iii)
An Active Participant who becomes a Separated Participant due to Retirement,
death or Total Disability during a Plan Year shall receive a Company Credit
equal to the product of (x) $200,000 and (y) a fraction, the numerator of which
is the number of complete calendar months in the Plan Year when such Participant
was an Active Participant prior to (I) the Active Participant’s Retirement Date,
(II) the date of the Active Participant’s death or (III) the date the Active
Participant became Totally Disabled, as applicable, and the denominator of which
is twelve; provided, however, that the Company Credit received under this
Section 4.1(a)(iii) for the 2013 Plan Year shall be equal to the product of (x)
$100,000 and (y) a fraction, the


6

--------------------------------------------------------------------------------




numerator of which is the number of complete calendar months in the Plan Year
when such Participant was an Active Participant but not an Operating Group
Participant prior to (I) the Active Participant's Retirement Date, (II) the date
of the Active Participant's death or (III) the date the Active Participant
became Totally Disabled, as applicable, and the denominator of which is twelve)
; provided, further, there shall be no Company Credit under this Section
4.1(a)(iii) for any Participant for the 2015 Plan Year. Any such prorated
Company Credit shall be credited to the Participant’s Account on the last
Business Day of the month in which the Participant’s Retirement, death or Total
Disability occurred (the “Final Credit Date”).
(b)Operating Group Participants. An Operating Group Participant shall be
entitled to receive the following for Plan Years commencing on and after the
Effective Date:
(i)
An Active Participant who is an Operating Group Participant for an entire Plan
Year shall be granted on the Annual Credit Date for such Plan Year a deferred
share unit award under the Equity Plan (an “ESRP Share Award”) with a Fair
Market Value on such Annual Credit Date equal to $200,000; provided, however,
there shall be no ESRP Share Award under this Section 4.1(b)(i) for the 2015
Plan Year. The terms of the ESRP Share Award shall, in a manner that results in
Section 409A Compliance, provide that the award will vest in accordance with
Section 4.3 of the Plan and the underlying shares of Stock will be settled to
the Operating Group Participant in accordance with Section 4.4 of the Plan,
subject, in each case, to Section 7 of the Equity Plan or any successor
provision. In addition, the ESRP Share Award shall provide for dividend
equivalents. The other terms of the ESRP Share Award shall be governed by the
Equity Plan.

(ii)
An Active Participant who is an Operating Group Participant for a portion of a
Plan Year, other than an Active Participant who becomes a Separated Participant
during the Plan Year, shall receive an ESRP Share Award with a Fair Market Value
on such Annual Credit Date equal to the product of (x) $200,000 and (y) a
fraction, the numerator of which is the number of complete calendar months in
the Plan Year during which the Active Participant was an Operating Group
Participant and the denominator of which is twelve; provided, however, there
shall be no ESRP Share Award under this Section 4.1(b)(ii) for the 2015 Plan
Year. Any such ESRP Share Award shall be granted to the Active Participant on
the Annual Credit Date for the relevant Plan Year.

(iii)
An Active Participant who becomes a Separated Participant due to Retirement,
death or Total Disability during a Plan Year at a time when he/she is an
Operating Group Participant, shall not be entitled to an ESRP Share Award in
respect of such Plan Year but instead for the period of the Plan Year, if any,
when the Active Participant was an Operating Group Participant shall be entitled
to receive a Company Credit equal to the product of (x) $200,000 and (y) a
fraction, the numerator of which is the number of complete calendar months in
the Plan Year when the Active Participant was an Operating Group Participant
prior to (I) the Operating Group Participant's Retirement Date, (II) the date of
the Operating Group Participant's death or (III) the date the Operating Group
Participant became Totally Disabled, as applicable, and the denominator of which
is twelve; provided, however, there shall be no Company Credit under this
Section 4.1(b)(iii) for the 2015 Plan Year. Any such prorated Company Credit
shall be credited to the Participant's Account on the Final Credit Date.

For the avoidance of doubt, an Operating Group Participant shall also be
entitled to Company Credits pursuant to Section 4.1(a); provided, however that
for the 2013 Plan Year, an Operating Group Participant shall not be entitled to
Company Credits pursuant to Section 4.1(a) for any period during a Plan Year
when the Active Participant was an Operating Group Participant; provided,
further, there shall be no Company Credit under Section 4.1(a) for any
Participant for the 2015 Plan Year.
(c)Transition Participants. Notwithstanding Section 4.1(a) and Section 4.1(b)
above, Company Credits (including any Final Company Credits) shall not be
credited to the Account of a

7

--------------------------------------------------------------------------------




Transition Participant and ESRP Share Awards shall not be granted to a
Transition Participant in respect of any period commencing prior to the Freeze
Date applicable to the Transition Participant. A Transition Participant shall
continue to earn a Supplemental Defined Benefit in accordance with the relevant
terms of the Plan (including any Schedules hereto) until the Freeze Date
applicable to the Transition Participant.
(d)Adjustment by Committee. Notwithstanding anything to the contrary in Section
4.1(a) and 4.1(b) above, the Committee shall have the discretion to adjust, in a
manner that results in Section 409A Compliance: (i) the amount of a Company
Credit (including any Final Company Credits or ESRP Share Award credited or
granted, as applicable, in respect of a Participant’s status as an Active
Participant or an Operating Group Participant for a portion of a Plan Year); and
(ii) the medium of settlement of an ESRP Share Award, in each case, to the
extent necessary to avoid adverse tax consequences to an Operating Group
Participant; provided, however, that in no event shall such adjustment diminish
the economic benefit to the Participant of a Company Credit or an ESRP Share
Award without the Participant’s consent.
4.2Accounts.
(a)Generally. An Account shall be established and maintained under the Plan on
behalf of each Participant. The Account shall track the Company Credits
(including any Final Company Credits), Investment Earnings/Losses, distributions
or other elections applicable to such accounts. The Account shall have
subaccounts, established and maintained as appropriate to reflect the Company
Credits and Investment Option(s) selected by the Participant.
(b)Crediting/Debiting of Account. A Company Credit (including any Final Company
Credits) shall be credited to a Participant’s Account in accordance with the
Administrative Procedures; provided that a Company Credit shall not be credited
or debited with Investment Earnings/Losses prior to the applicable Credit Date
for such Company Credit. A Participant’s Account shall be credited or debited
with Investment Earnings/Losses based upon the Investment Options selected by
the Participant pursuant to Section 4.2(c) and in accordance with the
Administrative Procedures.
(c)Election of Investment Options. A Participant shall elect, in accordance with
the Administrative Procedures, one or more Investment Option(s) from a menu of
Investment Options provided by the Committee to be used to determine Investment
Earnings/Losses credited or debited to his or her Account. A Participant may
reallocate the existing balance of his or her Account among the available
Investment Options and change Investment Options with respect to future
deferrals under the Plan in accordance with the Administrative Procedures. In
the event that a Participant fails to select one or more Investment Options for
all or a portion of his or her Account (including in the situation where the
Investment Option is discontinued and the Participant fails to designate an
alternative in accordance with the Administrative Procedures), such amounts
shall be deemed invested in the Default Investment Option. Notwithstanding the
foregoing, the Final Company Credits credited to the Account of a Participant on
the Final Credit Date in connection with his or her death or Total Disability
shall not be deemed invested in any Investment Option.
(d)Investment Options. The Committee shall select the Investment Options. The
Committee shall be permitted to add, remove or change Investment Options, as it
deems appropriate; provided that any such addition, deletion or change shall not
be effective with respect to any period prior to the effective date of the
change. Each Participant, as a condition to his or her participation in the
Plan, agrees to indemnify and hold harmless the Committee, the Administrator and
the Company, and their agents and representatives, from any losses or damages of
any kind relating to the Investment Options made available hereunder.
(e)Crediting or Debiting Method. The performance of each elected Investment
Option (either positive or negative) will be determined based on the performance
of the actual Investment Option. A Participant’s Account shall be credited or
debited with Investment Earnings/Losses as determined by the Administrator in
accordance with the Administrative Procedures. The Administrator shall establish
procedures for valuing the balance of a Participant’s Account, from time to
time, including upon distribution, in accordance with the Administrative
Procedures.
(f)No Actual Investment. Notwithstanding any other provision of the Plan, the
Investment Options are to be used for measurement purposes only, and a
Participant’s election of any such Investment Options and the crediting or
debiting of Investment Earnings/Losses to a Participant’s Account shall not be
considered or construed in any manner as an actual investment of his or her
Account in any such Investment Options. In the event that the Company decides to
invest funds in any or all of the Investment Options, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant’s Account shall at all times be a bookkeeping entry only and shall
not

8

--------------------------------------------------------------------------------




represent any investment made on his or her behalf by the Company. The
Participant shall at all times remain an unsecured creditor of the Company.
4.3Vesting
.
(a)Generally. An Active Participant shall commence vesting in his or her Account
on the date that the Active Participant (i) attains Early Retirement Age and
(ii) satisfies the requirements under Section 3.3 (the “Age/Service Requirements
for Supplemental Benefits Upon Retirement Date”). An Active Participant shall
vest on a cumulative basis in one-third (33.3%) of his or her Account on the
Account Vesting Date, and each of the Active Participant’s first two birthdays
immediately subsequent to the Account Vesting Commencement Date. Notwithstanding
the foregoing, a Continuing Participant who was first elected an Executive Vice
President (or to a superior position) prior to March 1, 2000 shall immediately
vest in full in his or her Account on the date such Continuing Participant
attains Early Retirement Age.
(b)Death. In the event of an Active Participant’s death, the Active Participant
shall become fully vested in his or her Account effective as of the date of the
Active Participant’s death.
(c)Total Disability. If an Active Participant becomes Totally Disabled, the
Active Participant shall become fully vested effective as of the date the Active
Participant became Totally Disabled.
4.4Distribution
(a)Retirement.
(i)
Upon an Active Participant’s Retirement, the vested balance of the Participant’s
Account, other than the ESRP Share Award if applicable, shall be payable to the
Participant in cash in three installment payments. The amount of each cash
installment payment shall be the amount determined by multiplying the value of a
Participant’s Account, other than the ESRP Share Award if applicable, calculated
as of the close of business on the applicable Reference Date by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of payments due to the Participant. The installment payments shall be made on
the following dates: (I) the first Business Day of the month coinciding with or
following the date that is six months after the Participant’s Retirement Date;
(II) the first Business Day of the month coinciding with or following the first
anniversary of the Participant’s Retirement Date; and (III) the first Business
Day of the month coinciding with or following the second anniversary of the
Participant’s Retirement Date, or, in each case, as soon as administratively
feasible thereafter in a manner that is consistent with Section 409A Compliance.

(ii)
Upon an Active Participant’s Retirement, the vested balance of the Participant’s
ESRP Share Award if applicable shall be distributed to the Participant in the
form of shares of Stock, also in three installment payments. The number of
shares in any installment payment of an ESRP Share Award if applicable shall the
total number of shares under such Award remaining unpaid on the applicable
Reference Date multiplied by a fraction, the numerator of which is one and the
denominator of which is the remaining number of payments due to the Participant.
The installment payments shall be payable on the following dates: (I) the first
Business Day following the date that is six months after the Participant’s
Retirement Date, (II) the first Business Day coinciding with or following the
first anniversary of the Participant’s Retirement Date, and (III) the first
Business Day coinciding with or following the second anniversary of the
Participant’s Retirement Date, or, in each case, as soon as administratively
feasible thereafter in a manner that is consistent with Section 409A Compliance.



(b)Death.
(i)
Upon the death of an Active Participant, the balance of the Active Participant’s
Account, calculated as of the close of business on the Reference Date, shall be
paid to the Active Participant’s Beneficiary in a single lump sum cash
distribution within 90 days following the date of the Active Participant’s
death.


9

--------------------------------------------------------------------------------




(ii)
Upon the death of a Separated Participant, the Committee shall commute any or
all remaining payments to the Separated Participant’s Beneficiary by paying the
remaining balance of the Separated Participant’s Account, calculated as of the
close of business on the Reference Date, in a single lump sum cash distribution
within 90 days following the date of the Separated Participant’s death.

(c)Total Disability. Upon the Total Disability of an Active Participant, the
balance of the Active Participant’s Account, , including the ESRP Share Award if
applicable, calculated as of the close of business on the Reference Date, shall
be paid to the Active Participant in a single lump sum cash distribution as soon
as administratively feasible following the date on which the Active Participant
becomes Totally Disabled, and in any event by the later of (I) the fifteenth day
of the third month following the date on which the Participant becomes Totally
Disabled, or (II) the end of the calendar year in which the Participant becomes
Totally Disabled, in a manner that is consistent with Section 409A Compliance,
provided the Active Participant has remained Totally Disabled through the date
of payment.


ARTICLE 5Special Payment Rules
5.1Delay in Payment. Notwithstanding anything in the Plan to the contrary,
neither the Committee nor the Administrator shall have the discretionary
authority to delay payment of Supplemental Benefits, except to the extent that
the Administrator determines, in its discretion, that any such delay can be
effected in a manner that results in Section 409A Compliance (as hereinafter
defined). Without limiting the generality of the foregoing, payment of the
Supplemental Benefits may be delayed, at the discretion of the Committee or
Administrator, to the extent that the Committee or the Administrator reasonably
anticipates that (i) if payment were made as scheduled, the Employer’s deduction
with respect to such payment would not be permitted due to the application of
Section 162(m) of the Code, or (ii) payment of the Supplemental Benefits would
violate federal securities laws or other applicable law. Payment of any amount
delayed pursuant to this Section 5.1 shall earn interest at the then prevailing
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code and
made in a manner that results in Section 409A Compliance.
5.2Acceleration of Payment.
(a)Notwithstanding anything in the Plan to the contrary, neither the Committee
nor the Administrator shall have the discretionary authority to accelerate
payment of any Supplemental Benefits except as set forth in the remainder of
this Section 5.2(a) or to the extent the Committee or the Administrator
determines, in its discretion, that any such acceleration may be effected in a
manner that results in Section 409A Compliance.
(b)The Administrator may, in a manner that results in Section 409A Compliance,
determine to accelerate the time or schedule of a Participant’s distribution to
pay (i) the FICA Amount and/or (ii) the income tax at source on wages imposed
under Section 3401 of the Code or the corresponding withholding provisions of
applicable state, local or foreign tax laws as a result of the payment of the
FICA Amount (and any additional tax due as a result of such payment). The total
amount accelerated under this Section 5.2(b) may not exceed the aggregate of the
FICA Amount and the income tax withholding related to such FICA Amount.
(c)The Administrator may, in a manner that results in Section 409A Compliance,
determine to accelerate the time or schedule of a Participant’s distribution if
at any time the Plan, as applicable to such Participant, fails to meet the
requirements of Section 409A of the Code and the corresponding Treasury
Regulations. Such amount may not exceed the amount required to be included in
income as a result of the failure to comply with Section 409A of the Code and
the corresponding Treasury Regulations.
5.3No Suspension of Payment. Notwithstanding anything to the contrary in the
Plan, in the event (i) a Separated Participant is subsequently rehired by the
Employer or (ii) a Separated Participant who was Totally Disabled subsequently
recovers and recommences performing services for the Employer, the payment of
such Separated Participant’s Supplemental Benefits accrued prior to such
Separation From Service or Total Disability shall not be suspended or otherwise
delayed.
5.4Designation of Taxable Year. In no event may any Participant or any
Beneficiary designate the taxable year of payment of any Supplemental Benefits.
The timing of payment of a Participant’s Supplemental Benefits shall be
determined by the Committee, in its sole discretion, in accordance with the
provisions of the Plan and in a manner that results in Section 409A Compliance.



10

--------------------------------------------------------------------------------




ARTICLE 6
Administration



6.1Authority of the Committee.
(a)
Authority of the Committee. The Administrator of the Plan shall be the
Committee. The Administrator shall have complete discretionary authority to
interpret the Plan and to decide all matters under the Plan. Such interpretation
and decision shall be final, conclusive and binding on all Participants and any
person claiming under or through any Participant, in the absence of clear and
convincing evidence that the Administrator acted arbitrarily and capriciously.
The Administrator shall establish such rules and procedures, maintain such
records and prepare such reports as it considers to be necessary or appropriate
to carry out the purposes of the Plan. As the Administrator, the Committee’s
powers and duties shall include, but shall not be limited to, permitting the
acceleration of vesting in individual cases in its sole and exclusive direction.

(b)
Authorized Person. Except as the Committee may otherwise determine, the
Authorized Person shall be the Executive Vice President-Global Human Resources,
as from time to time in office, and his or her delegates. The Authorized Person
shall have the power and responsibility to (i) undertake routine administrative
tasks related to the Plan, (ii) make amendments to the Plan (in general or with
respect to one or more individual Participants or Beneficiaries) that are
administrative in nature and that do not materially increase the financial
obligations of the Employer, and (iii) add, remove or change investment options
(including with respect to balances already notionally invested) under the Plan.
References to “Committee” in Sections 6.2, 6.3 and 6.4 below shall be deemed to
include the Authorized Person acting within the scope of his or her
responsibilities as described in the immediately preceding sentence.

(c)
Notwithstanding any other provision in this Section, no individual acting,
directly or by delegation (including, for the avoidance of doubt, the Authorized
Person), as the Administrator may determine his or her own rights or
entitlements under the Plan.



6.2Outside Services. The Committee may engage counsel and such clerical,
financial, investment, accounting, and other specialized services as the
Committee may deem necessary or appropriate in the administration of the Plan.
The Committee shall be entitled to rely upon any opinions, reports, or other
advice furnished by counsel or other specialists engaged for that purpose and,
in so relying, shall be fully protected by the Company in any action,
determination, or omission made in good faith.
6.3Decisions Binding. The decision or action of the Committee with respect to
any question arising out of or in connection with the administration,
interpretation and application of the Plan and any rules or guidelines made in
connection with the Plan shall be final, binding and conclusive upon all persons
and entities having or claiming any interest in the Plan.
6.4Indemnity of Committee. The Company shall indemnify and hold harmless the
Committee and its individual members against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
the Plan.
6.5Cost of Administration. The Company shall bear all expenses of administration
of the Plan.


ARTICLE 7
Amendment and Termination



7.1Amendment/Termination of Plan. Subject to Section 7.2 below, the Company
hereby reserves the right to amend, modify or terminate the Plan at any time by
action of a majority of the members of the Committee. In addition, the
Authorized Person shall have the right at any time and from time to time to make
amendments to the Plan as specified in Section 6.1(b). Except as described below
in this Article 7, no such amendment or termination shall in any material manner
reduce or adversely affect any Participant’s accrued benefit without the consent
of the Participant. Upon termination of the Plan, payment of a Participant’s
Supplemental Benefits shall be made in accordance with the terms of the Plan and
the elections in effect prior to such termination, unless the Board or the
Committee, in its discretion, determines to accelerate payment, and such
acceleration may be effected in a manner that will not cause any Participant or
Beneficiary to

11

--------------------------------------------------------------------------------




recognize income for U.S. federal income tax purposes prior to the time of a
distribution of Supplemental Benefits or to incur interest or additional tax
under Section 409A (“Section 409A Compliance”).
7.2Termination of Participant Interests. The Plan is intended to be a Top Hat
Plan and therefore to be exempt from the provisions of Parts 2, 3 and 4 of
Subtitle B of Title I of ERISA. Accordingly, subject to Section 7.1 above, the
Board may terminate the Plan and commence termination distributions for all or
certain Participants, or remove certain Employees as Participants, if it is
determined by the United States Department of Labor, or a court of competent
jurisdiction, that the Plan constitutes an employee pension benefit plan within
the meaning of Section 3(2) of ERISA which is not so exempt. If distribution is
commenced pursuant to the operation of this Article 7, the payment of such
amounts shall be made consistent with Section 7.1.


ARTICLE 8
Miscellaneous



8.1Claims. If a Participant or his or her Beneficiary or the authorized
representative of one of the foregoing (hereinafter, the “Claimant”) does not
receive the timely payment of the benefits which he or she believes are due
under the Plan, the Claimant may make a claim for benefits in accordance with
the Claims Procedures set forth on Exhibit C to this Plan. Notwithstanding
Section 7.1, the Claims Procedures may be amended by the Administrator from time
to time.
8.2Unfunded Plan. It is intended that this Plan’s status as a Top Hat Plan shall
not be adversely affected by the establishment of any trust pursuant to
Section 8.4.
8.3Unsecured General Creditor. No Participant, nor any Spouse, Domestic Partner
or other Beneficiaries of a Participant, shall have any legal or equitable
right, interest or claim in any property or assets of the Employer, other than
that of an unsecured general creditor of the Employer. Without limiting the
generality of the foregoing, no such person shall have any right, claim or
interest in any life insurance policies, annuity contracts or the proceeds
therefrom owned or which may be acquired by the Employer. Except as provided in
Section 8.4, such policies, annuity contracts or other assets of the Employer
shall not be held under any trust for the benefit of a Participant, his or her
Beneficiaries, heirs, successors or assigns, or held, in any way, as collateral
security for the fulfilling of any obligations of the Employer under this Plan.
The Employer’s assets shall be, and shall remain for purposes of this Plan, the
general assets of the Employer. The Employer’s obligation under this Plan shall
be that of an unfunded and unsecured promise to pay money in the future.
8.4Trust Fund. At its discretion and in a manner intended to result in Section
409A Compliance, the Employer may establish one or more grantor trusts, with
such trustees as the Committee may approve, for the purpose of providing for the
payment of benefits under this Plan. Such trust or trusts may be irrevocable,
but the assets thereof shall be subject to the claims of the Employer’s general
creditors in the event of bankruptcy or insolvency of the grantor. To the extent
any benefits provided under this Plan are actually paid from any such trust, the
Employer shall have no further obligation with respect to the benefits so paid,
but to the extent not so paid, such benefits shall remain the obligation of, and
shall be paid by, the Employer.
8.5Nonassignability. Neither a Participant nor any other person shall have any
right to sell, assign, transfer, pledge, anticipate, mortgage, or otherwise
encumber, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be nonassignable and nontransferable. No part of the
amount payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor shall such amounts or
rights to such amounts be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.
8.6Not a Contract of Employment. The terms and conditions of this Plan shall not
be deemed to constitute a contract of employment between the Employer and any
Participant, and the Participants (and a Participant’s Spouse, Domestic Partner
or other Beneficiaries) shall have no rights against the Employer except as may
otherwise be specially provided herein. Moreover, nothing in this Plan shall be
deemed to give a Participant the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discipline or
discharge any Participant at any time.
8.7Validity. If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced, in a manner

12

--------------------------------------------------------------------------------




intended to result in Section 409A Compliance, as if such illegal and invalid
provision had never been inserted herein.
8.8Incompetency. If the Committee determines in its discretion that a payment
under the Plan is to be paid to a minor, a person declared incompetent or a
person incapable of handling the disposition of such person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. Any payment of a benefit shall be a payment for the account
of the Participant and the Participant’s Beneficiary, as the case may be, and
shall be a complete discharge of any liability under the Plan for such payment
amount.
8.9Successors. The provisions of this Plan shall bind and inure to the benefit
of the Employer and its successors and assigns, and the Employer shall require
all its successors and assigns to expressly assume its obligations hereunder.
The term “successors,” as used herein, shall include any corporate or other
business entity which shall, whether by merger, consolidation, purchase or
otherwise, acquire all or substantially all of the business and assets of the
Employer.
8.10Tax Withholdings. The Employer shall have the right to deduct from payments
made pursuant to the Plan amounts sufficient to satisfy federal, state and local
income and/or employment tax withholding requirements.
8.11Governing Law. The provisions of this Agreement shall be construed and
interpreted according to the laws of the Commonwealth of Massachusetts except as
preempted by federal law.


IN WITNESS WHEREOF, the Employer has caused this instrument to be executed by
its duly authorized officer on the 22nd day of December, 2014.


                        
State Street Corporation    






by ___/s/ Todd Gershkowitz_________
    
    Todd Gershkowitz
Executive Vice President
Head of Global Total Rewards
k


o
NYDOCS01/1173495.8
35
n
document property name.    
31
















PAGE
NYDOCS01/1173495.8









13

--------------------------------------------------------------------------------














EXHIBIT A
The terms and conditions in this Exhibit A shall apply to the Supplemental
Defined Benefits of Continuing Participants. Except as otherwise defined in this
Exhibit A, capitalized terms shall have the meaning given to such terms in
Article 2 of the Plan.
Article A.1    Definitions.
A.1.1    Actuarially Equivalent. A benefit is “Actuarially Equivalent” to or the
“Actuarial Equivalent” of a benefit payable in a different form or at a
different time if the two benefits are of actuarially equivalent value as
determined by the Administrator in Section 409A Compliance based upon a
computation by an actuary chosen by the Administrator using the actuarial
assumptions with respect to the Basic Plan.
A.1.2    Additional Company Benefit. “Additional Company Benefit” means the
annual Employer-provided retirement supplemental benefits, in each case
expressed in the form of a single life annuity, as determined by the
Administrator, that are payable to a Continuing Participant at age 65 under the
Additional Company Benefit Plans applicable to the Continuing Participant, if
any, determined as follows:
(i)
if the Additional Company Benefit Plan is a defined benefit or funded retirement
plan, the retirement benefit shall be the Continuing Participant’s benefit
accrued as of December 31, 2007, where such accrued benefit includes future cost
of living increases at 3.25% from December 31, 2007 through age 65 and reduced
to an Actuarially Equivalent non-escalating life annuity (where such escalation
would be assumed at 3.25%); and

(ii)
if the Additional Company Benefit Plan is a defined contribution retirement
plan, the retirement benefit shall be a projected benefit at age 65, based on
the Continuing Participant’s account balance thereunder as of December 31, 2007,
assuming 7.0% annual returns, and converted to an age 65 annuity using mortality
and interest rates under Section 417(e) of the Code in effect on the applicable
Freeze Date.



A.1.3    Additional Company Benefit Plans. “Additional Company Benefit Plans”
means the following Employer-sponsored retirement benefit plans and any other
Employer-sponsored Company plan so designated by the Committee:
i.
Mandatory Provision Fund - Dresdner RCM MPF Plan (Hong Kong);

ii.
State Street Superannuation Plan (Australia);

iii.
State Street Switzerland Pension Plan for Senior Management; and

iv.
State Street UK Pension & Life Assurance Plan.



A.1.4    Basic Plan Offset. “Basic Plan Offset” means the annual benefit,
expressed in the form of a single life annuity as determined by the
Administrator payable to a Continuing Participant from the Basic Plan that is
the greater of (i) the Continuing Participant’s Grandfathered Benefit (as
defined under Section 4.6 of the Basic Plan), if any, thereunder payable at age
65 or (ii) the Continuing Participant’s Cash Balance Benefit (as defined under
the Basic Plan) based on the Continuing Participant’s account balance as of
December 31, 2007 projected to age 65, assuming a 5% interest rate, and
converted to an age 65 annuity using mortality and interest rates under
Section 417(e) of the Code in effect on the Freeze Date; provided, however, that
the Cash Balance Account of a Transition Participant under the foregoing clause
(ii) shall be increased on a notional basis until the Freeze Date applicable to
the Transition Participant by deemed Basic Credits (as defined under the Basic
Plan) that would have been contributed to the Cash Balance Account of the
Transition Participant pursuant to Section 4.4 of the Basic Plan had the Basic
Plan not been frozen and credited with 5% interest. For the avoidance of doubt,

14

--------------------------------------------------------------------------------




any Basic Credits under Section 4.4(b) of the Basic Plan credited to the Cash
Balance Account of a Continuing Participant shall not be included in the Basic
Plan Offset.
A.1.5    Earnings. “Earnings” means the following:
(a)
For years prior to 2007, a Continuing Participant’s annualized rate of base
salary as of January 1 of that year and annual incentive compensation under the
Employer’s annual incentive plan relating to performance in the prior fiscal
year, regardless of when paid.

(b)
For 2007 and any year thereafter including the applicable Freeze Date, a
Continuing Participant’s annualized rate of base salary as of January 1 of that
year and annual incentive compensation awards under the incentive plan
applicable to the Continuing Participant relating to performance in the prior
fiscal year and, in the case of members of the Operating Group, the annual
incentive compensation awarded or paid under the Senior Executive Annual
Incentive Plan (“SEAIP”) or any successor thereto, regardless of whether or when
awarded or paid.

(c)
In lieu of other amounts, the calculation of the amount of annual incentive
award to be included for purposes of determining “Earnings” through January 1,
2008, with respect to a Continuing Participant who was employed by SSgA in an
SSgA Plan shall be the lesser of (i) his or her actual annual incentive cash
bonus or (ii) the percentage of base pay earned for the respective year as
determined by the Administrator and recorded in the records of the Company.

(d)
For the avoidance of doubt, prior to January 1, 2007, “Earnings” shall not
include any long‑term incentive awards.



A.1.6    Final Average Earnings. “Final Average Earnings” means, for any
Continuing Participant, the average annual Earnings amount obtained by averaging
the Continuing Participant’s Earnings over the five‑consecutive‑year period
during the last ten years of such Continuing Participant’s Employment ending
with the applicable Freeze Date which yields the highest such annual average. A
Continuing Participant’s annual Earnings after the applicable Freeze Date shall
not be taken into account for any purpose under the Plan.
A.1.7    Freeze Date. “Freeze Date” means (i) with respect to a Continuing
Participant other than a Transition Participant, the Effective Date; and
(ii) with respect to a Transition Participant, (x) January 1, 2010 or (y) such
other date as may be specified in a schedule to this Exhibit A.
A.1.8    Indexing End Date. “Indexing End Date” means, with respect to a
Continuing Participant, the first to occur of (i) the date of the Continuing
Participant’s Separation From Service, Total Disability or death or
(ii) December 31, 2017.
A.1.9    MSRP Benefit. “MSRP Benefit” means the annual retirement supplemental
benefits, expressed in the form of a single life annuity as determined by the
Administrator, that are payable to a Continuing Participant under the State
Street Corporation Management Supplemental Retirement Plan (the “MSRP”) of
(i) the Continuing Participant’s Grandfathered Benefit (as provided under the
MSRP), if any, thereunder payable at age 65 or (ii) the Continuing Participant’s
Cash Balance Account (as provided under the MSRP) based on the Continuing
Participant’s account balance as of December 31, 2007 projected to age 65,
assuming a 5% interest rate, and converted to an age 65 annuity using mortality
and interest rates under Section 417(e) of the Code in effect the applicable
Freeze Date; provided, however, that the Cash Balance Account of a Transition
Participant under the foregoing clause (i) shall be increased on a notional
basis until the Freeze Date applicable to the Transition Participant by deemed
Basic Credits (as provided under the MSRP) that would have been contributed to
the Cash Balance Account of the Transition Participant had the MSRP not been
frozen and credited with 5% interest.
A.1.10    Other Retirement Income. “Other Retirement Income” means the sum of
the following:
(a)the Basic Plan Offset; plus
(b)the MSRP Benefit; plus

15

--------------------------------------------------------------------------------




(c)any Additional Company Benefit; plus
(d)any retirement income payable under plans of a Continuing Participant’s
employers other than the Employer, as identified by the Administrator and
recorded in the records of the Company in accordance with the Administrative
Procedures and expressed in the form of a single life annuity, as determined by
the Administrator in a manner that results in Section 409A Compliance.


A.1.11    SSgA. “SSgA” means the State Street Global Advisors business unit of
the Company.
A.1.12    SSgA Plans. “SSgA Plans” means the SSgA annual incentive plan for each
of the years 2003, 2004, 2005, 2006 and 2007.
Article A.2    Supplemental Defined Benefits.
A.2.1    Eligibility for Supplemental Defined Benefits.
(a)A Participant is eligible to receive a Supplemental Defined Benefit under the
Plan only if he or she is a Continuing Participant. No Eligible Employee (i) who
was not a Continuing Participant on December 31, 2007 or (ii) who is hired or
rehired by the Employer on or after the Effective Date shall become eligible to
receive a Supplemental Defined Benefit.
(b)Effective as of the applicable Freeze Date, the Supplemental Defined Benefit
of a Continuing Participant shall be frozen such that (i) any annual Earnings of
a Continuing Participant after the applicable Freeze Date shall not be taken
into account for any purpose under the Plan and (ii) no additional Supplemental
Defined Benefit shall accrue on or after the applicable Indexing End Date on
behalf of a Continuing Participant or any other individual.


A.2.2    Normal Retirement. Subject to the terms of the Plan (including this
Exhibit A and Exhibit B), the annual Supplemental Defined Benefit payable to a
Continuing Participant in connection with Normal Retirement, expressed as a
single life annuity commencing at the later of (i) Normal Retirement Age or (ii)
the Continuing Participant’s Normal Retirement Date, shall equal either (a) or
(b) below, whichever shall be applicable, minus (c) below, increased by the
factors in (d) below, and adjusted pursuant to (e) below:
(a)For a Continuing Participant who was first elected an Executive Vice
President (or to a superior position) prior to March 1, 2000, 50% of the
Continuing Participant’s Final Average Earnings.
(b)For a Continuing Participant who was first elected an Executive Vice
President (or to a superior position) on or after March 1, 2000, 2.5% of the
Participant’s Final Average Earnings multiplied by the Continuing Participant’s
years of Service prior to the applicable Freeze Date, but not more than 20 years
of such Service, shall be taken into account.
(c)Other Retirement Income, as accrued or as deemed to be accrued under the
respective plans as of the earlier to occur of (i) the Freeze Date and (ii) the
date of the Continuing Participant’s Separation From Service.
(d)Three percent for each whole calendar year following the applicable Freeze
Date until the Continuing Participant’s Indexing End Date, plus an additional
amount equal to the product of (i) the excess of whole calendar months elapsed
prior to the Indexing End Date for the Plan Year in which the Indexing End Date
occurs over twelve and (ii) 3%.
(e)Where the pre-offset benefit is determined under (b), the benefit amount
determined by subtracting (c) from (b) and increased by (d) (the “unadjusted
benefit”) shall be multiplied by (A) one‑third (33.3%) if the Continuing
Participant’s Separation From Service is prior to attainment of his or her
birthday next following the date (the “age/service eligibility date”) on which
the Continuing Participant first satisfied the age and service requirements of
Section 3.3 of the Plan; (B) two‑thirds (66.7%) if the Continuing Participant’s
Separation From Service is on or after attainment of such first birthday
following the age/service eligibility date, but before attainment of his or her
second birthday following such date; and (C) one (100%) in every other case.


A.2.3    Early Retirement.

16

--------------------------------------------------------------------------------




(a)Subject to the terms of the Plan (including this Exhibit A and Exhibit B),
the annual Supplemental Defined Benefit payable in connection with Early
Retirement to a Continuing Participant who on January 1, 2005 had reached the
age of 55, completed ten years of Service and previously been elected an
Executive Vice President (or to a superior position), expressed as a single life
annuity commencing as of the Continuing Participant’s Early Retirement Date,
shall equal (i) reduced by the factors in (ii), and further where:
(i)
the supplemental benefit determined under Section A.2.2 above, reduced by:

(ii)
the sum of (A) and (B) below:

(A)
.0833% for each whole calendar month by which the Continuing Participant’s Early
Retirement Date commencement precedes his or her 65th birthday, excluding any
period prior to the Continuing Participant’s 60th birthday; and

(B)
.2083% for each whole calendar month by which the Continuing Participant’s Early
Retirement Date precedes his or her 60th birthday.

(b)Subject to the terms of the Plan (including this Exhibit A and Exhibit B),
the annual Supplemental Defined Benefit in connection with Early Retirement of a
Continuing Participant who as of January 1, 2005 had not both reached the age of
55 and completed ten years of Service, expressed as a single life annuity
commencing as of the Continuing Participant’s Early Retirement Date, shall equal
the benefit determined under A.2.3(a) above except that in lieu of the
reductions described in Section A.2.3(a)(ii) above, the Supplemental Defined
Benefit determined under Section A.2.2 above shall be reduced by 0.25% for each
whole calendar month by which the Continuing Participant’s Early Retirement Date
precedes his or her 65th birthday.
(c)Notwithstanding the above, with respect to a Transition Participant, if Early
Retirement occurs prior to the applicable Freeze Date, the reductions in (a) and
(b) will apply to the pre-offset benefit as defined in A.2.2(a) and A.2.2(b) and
the offsets for Other Retirement Income as defined in A.2.2(c) will be computed
on an early retirement basis in accordance with the provisions of the plan or
plans providing such Other Retirement Income; provided, however, that if such
Additional Company Benefit Plan (or Additional Company Benefit Plans) does/do
not contain provisions for early retirement, or such provisions are not
ascertainable as of the date of determination, the Committee shall determine the
actuarial equivalence basis to be used for such purpose. For this purpose, the
Basic Plan and MSRP Cash Balance Accounts will be increased on a notional basis
from December 31, 2007 until Early Retirement by deemed Basic Credits that would
have been contributed to the Cash Balance Accounts of the Transition Participant
had the Basic Plan and MSRP not been frozen and credited with 5% interest
through Early Retirement. The offsets so computed will be subtracted from the
reduced preoffset benefit.


A.2.4    Death Before Retirement Eligibility. If a Continuing Participant dies
under the circumstances described in Section 3.4, a Supplemental Defined Benefit
shall be paid to his or her designated Beneficiary which equals the amount
derived by multiplying (a) times (b) times (c), where (a) equals the net amount
calculated under either Section A.2.2, as if the Continuing Participant’s Normal
Retirement Date was the date of his or her death (determined without the
adjustments described in Section A.2.2(e)); (b) equals a fraction of which the
numerator is the sum of the Continuing Participant’s age at his or her date of
death plus the number of completed years of Service prior to the applicable
Freeze Date and the denominator is 85; and (c) equals 50%. Payment shall be made
in an Actuarially Equivalent single lump sum cash distribution within 90 days
following the date of the Continuing Participant’s death.
A.2.5    Total Disability Before Retirement Eligibility. If a Continuing
Participant becomes Totally Disabled as described in Section 3.5, a Supplemental
Defined Benefit shall be paid to him or her equal to the product of (a) and
(b) where (a) equals the amount calculated under either Section A.2.2, as if the
Continuing Participant’s Normal Retirement Date was on the date on which he or
she became Totally Disabled (determined without the adjustments described in
Section A.2.2(e)), and (b) equals a fraction the numerator of which is the sum
of the Continuing Participant’s age at the date he or she became Totally
Disabled plus the number of completed years of Service prior to the applicable
Freeze Date and the denominator of which is 85. A Continuing Participant’s
Supplemental Defined Benefit shall be paid in cash in three equal installment
payments, which in the aggregate, are the Actuarial Equivalent of the
Supplemental Defined Benefit as of the Continuing Participant’s Total Disability
Date, provided the Continuing Participant has remained Totally Disabled through
the first date of payment. The first installment payment shall be made by the
later of (A) the fifteenth day of the third month coinciding with or following
the date on which the Continuing Participant becomes Totally Disabled, or (B)
the end of the calendar

17

--------------------------------------------------------------------------------




year in which the Continuing Participant becomes Totally Disabled, and the
remaining installment payments shall be made on the first Business Day of the
month coinciding with or following the first and second anniversaries of the
first installment payment date, or, in each case, as soon as administratively
feasible thereafter in a manner that is consistent with Section 409A Compliance.
A.2.6    Distribution Following Retirement Eligibility.
(a)Retirement. In the event of a Continuing Participant’s Retirement after
satisfying the age and service requirements of Section 3.3, a Continuing
Participant’s Supplemental Defined Benefit shall be paid in cash in three equal
installment payments which, in the aggregate, are the Actuarial Equivalent of
the Supplemental Defined Benefit as of the Continuing Participant’s Retirement
Date. The installment payments shall be made on the following dates: (i) the
first Business Day of the month coinciding with or following the date that is
six months after the Continuing Participant’s Retirement Date; (ii) the first
Business Day of the month coinciding with or following the first anniversary of
the Continuing Participant’s Retirement Date, and (iii) the first Business Day
of the month coinciding with or following the second anniversary of the
Continuing Participant’s Retirement Date, or, in each case, as soon as
administratively feasible thereafter in a manner that is consistent with Section
409A Compliance.
(b)Death.
i.
Death Benefits. Upon the death of a Continuing Participant after satisfying the
age and service requirements of Section 3.3, but before commencement of benefit
payments, a death benefit shall be payable to the Continuing Participant’s
designated Beneficiary. The amount of such death benefit shall be the Actuarial
Equivalent of 50% of the Continuing Participant’s Supplemental Defined Benefit
calculated pursuant to Section A.2.2 (determined without the adjustments
described in Section A.2.2(e)), payable as an Actuarially Equivalent single lump
sum cash distribution within 90 days following the date of the Continuing
Participant’s death.

ii.
Commutation Due to Death. Upon the death of a Continuing Participant who is
receiving the distribution of his or her accrued Supplemental Defined Benefit
pursuant to Section A.2.6(a), the Committee shall commute any or all remaining
payments by paying the remainder of the accrued Supplemental Defined Benefit to
the Continuing Participant’s Beneficiary in an Actuarially Equivalent single
lump sum cash distribution within 90 days following the date of the Continuing
Participant’s death.

(c)Total Disability. Upon the Total Disability of a Continuing Participant after
satisfying the age and service requirements of Section 3.3 but before
commencement of benefit payments, a Continuing Participant’s Supplemental
Defined Benefit shall be paid in cash in three equal installment payments, which
in the aggregate are the Actuarial Equivalent of the Supplemental Defined
Benefit as of the Continuing Participant’s Total Disability Date, provided the
Continuing Participant has remained Totally Disabled through the date of
payment. The first installment payment shall be made by the later of (A) the
fifteenth day of the third month coinciding with or following the date on which
the Continuing Participant becomes Totally Disabled, or (B) the end of the
calendar year in which the Continuing Participant becomes Totally Disabled, and
the remaining installment payments shall be made on the first Business Day of
the month coinciding with or following the first and second anniversaries of the
first installment payment date, or, in each case, as soon as administratively
feasible thereafter in a manner that is consistent with Section 409A Compliance.















18

--------------------------------------------------------------------------------








EXHIBIT B
Schedule 1 (2005 Restatement)
Section 3.2(c) Separate Rules Applicable to J. Hooley
Status:
Active
Participation Date:
September 1, 2000
Section A.2.2 Supplemental Defined Benefit at Normal Retirement:
Subject to the terms of the Plan, Exhibit A, and the Special Benefit hereafter
described, the supplemental benefit under Section A.2.2 of the Plan shall be the
benefit set forth in this Schedule 1 of Exhibit B.
Special
Benefit:
The Participant’s Special Benefit under the Plan and Exhibit A shall be equal to
his cash balance account benefit which shall consist of an opening cash balance
account in the sum of $500,000 as of September 1, 2000 and earnings credited
thereafter in the same percentage and in the same manner as though such cash
balance account were provided under the terms of the Basic Plan. There shall be
no additional contributions to this “cash balance account.”
 
If the Participant’s benefit under the Plan is subsequently determined under the
generally applicable rules of the Plan, the value of the Special Benefit set
forth above shall be payable in addition to such generally applicable Plan
benefit.
 
The Special Benefit is in addition to any Supplemental Benefits under the Plan
and Exhibit A.
Section A.2.2(e) Applicability:
The offset for Other Retirement Income is not applicable to the Special Benefit
pursuant to this Schedule 1 of Exhibit B.
Age/Service Requirements:
The Participant’s prior years of service with the Employer as well as the
Participant’s years of service with Boston Financial Data Services shall be
considered as Service hereunder.
 
The age and service requirements to qualify for a benefit set forth in Section
A.2.2 of the Plan above are as follows:
 
(1)The Service requirement of completion of ten full years of Employment is
satisfied by the recognition of prior Service above.
 
(2)There is no age requirement to qualify for the Special Benefit pursuant to
this Schedule 1 of Exhibit B.






















19

--------------------------------------------------------------------------------










EXHIBIT B
Schedule 2 (2008 Restatement)
Section 3.2(c) Separate Rules for Edward Resch
Status:
Active
Participation Date:
January 1, 2003
Freeze Date:
For purposes of the Plan, the Freeze Date applicable to the Participant is
December 31, 2010.
Section A.2.2 Supplemental Defined Benefit at Normal Retirement:
Subject to the terms of the Plan and Exhibit A, the maximum Supplemental Defined
Benefit under Section A.2.2 of the Plan before offsets shall be equal to 20% of
the Participant’s Final Average Earnings.
Section A.2.3 Supplemental Defined Benefit at Early Retirement:
The Participant’s Supplemental Defined Benefit shall be determined under Section
A.2.3(a) of the Plan. Subject to the terms of the Plan and Exhibit A, the
maximum Supplemental Defined Benefit under Section A.2.3 of the Plan before
offsets shall be equal to 20% of the Participant’s Final Average Earnings.
Section A.2.2(c) Applicability:
The offset for Other Retirement Income is applicable to the benefit under
Section A.2.2 of the Plan.
































20

--------------------------------------------------------------------------------








EXHIBIT C
CLAIMS PROCEDURES
STATE STREET CORPORATION
DEFERRED COMPENSATION PLAN CLAIMS PROCEDURES
(Amended and Restated Effective January 1, 2008)
These Claims Procedures for filing and reviewing claims have been established
and adopted for the State Street Corporation Executive Supplemental Retirement
Plan (the “Plan”) and are intended to comply with Section 503 of ERISA and
related Department of Labor regulations. These amended and restated Claims
Procedures are effective for claims made under the Plan on or after January 1,
2008.
1.In General. Any employee or former employee, or any person claiming to be a
beneficiary with respect to such a person, may request, with respect to the
Plan:
a)
a benefit payment,

b)
a resolution of a disputed amount of benefit payment, or

c)
a resolution of a dispute as to whether the person is entitled to the particular
form of benefit payment.

A request described above and filed in accordance with these Procedures is a
claim, and the person on whose behalf the claim is filed is a claimant. A claim
must relate to a benefit which the claimant asserts he or she is already
entitled to receive or will become entitled to receive within one year following
the date the claim is filed.
2.Effect on Benefit Requests in Due Course. The Plan has established procedures
for benefit applications, selection of benefit forms, and designation of
beneficiaries, determination of qualified domestic relations orders, and similar
routine requests and inquiries relating to the operation of the Plan.
3.
Filing of Claims.

a)
Each claim must be in writing and delivered by hand or first-class mail
(including registered or certified mail) to the Administrator, at the following
address:

GHR U.S. Benefits Planning
State Street Corporation
c/o Vice President, GHR-U.S. Benefits Planning
One Lincoln Street, 14th Floor
Boston, MA 02111
A claim must clearly state the specific outcome being sought by the claimant.
b)
The claim must also include sufficient information relating to the identity of
the claimant and such other information reasonably necessary to allow the claim
to be evaluated.

c)
In no event may a claim for benefits be filed by a Claimant more than 120 days
after the applicable “Notice Date,” as defined below.

i)
In any case where benefits are paid to the Claimant as a lump sum, the Notice
Date shall be the date of payment of the lump sum.

ii)
In any case where benefits are paid to the Claimant in the form of an annuity or
installments, the Notice Date shall be the date of payment of the first
installment of the annuity or payment of first installment.

iii)
In any case where the Plan (prior to the filing of a claim for benefits)
determines that an individual is not entitled to benefits (for example (without
limitation) where an individual terminates employment and the Plan determines
that he has not vested) and the Plan provides written notice to such person of
its determination, the Notice Date shall be the date of the individual’s receipt
of such notice.


21

--------------------------------------------------------------------------------




iv)
In any case where the Plan provides an individual with a written statement of
his account as of a specific date or the amounts credit to, or charged against,
his account within a specified period, the Notice Date with regard to matters
described in such statement shall be the date of the receipt of such notice by
such individual (or beneficiary).

4.Processing of Claims. A claim normally shall be processed and determined by
the Administrator within a reasonable time (not longer than 90 days) following
actual receipt of the claim. However, if the Administrator determines that
additional time is needed to process the claim and so notifies the claimant in
writing within the initial 90-day period, the Administrator may extend the
determination period for up to an additional 90 days. In addition, where the
Administrator determines that the extension of time is required due to the
failure of the claimant to submit information necessary in order to determine
the claim, the period of time in which the claim is required to be considered
pursuant to this Paragraph 4 shall be tolled from the date on which notification
of the extension is sent to the claimant until the date on which the claimant
responds to the request for additional information. Any notice to a claimant
extending the period for considering a claim shall indicate the circumstances
requiring the extension and the date by which the Administrator expects to
render a determination with respect to the claim. The Administrator shall not
process or adjudicate any claim relating specifically to his or her own benefits
under the Plan.
5.Determination of Claim. The Administrator shall inform the claimant in writing
of the decision regarding the claim by registered or certified mail posted
within the time period described in Paragraph 4. The decision shall be based on
governing Plan documents. If there is an adverse determination with respect to
all or part of the claim, the written notice shall include:
a)
the specific reason or reasons for the denial,

b)
reference to the specific Plan provisions on which the denial is based,

c)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary,

d)
reference to and a copy of these Procedures, so as to provide the claimant with
a description of the relevant Plan’s review procedures and the time limits
applicable to such procedures, a description of the claimant’s rights regarding
documentation as described in Paragraph 9, and

e)
a statement of the claimant’s rights under Section 502(a) of ERISA to bring a
civil action with respect to an adverse determination upon review of an appeal
filed under Paragraph 6.

For purposes of these Procedures, an adverse determination shall mean
determination of a claim resulting in a denial, reduction, or termination of a
benefit under a Plan, or the failure to provide or make payment (in whole or in
part) of a benefit or any form of benefit under a Plan. Adverse determinations
shall include denials, reductions, etc., based on the claimant’s lack of
eligibility to participate in the relevant Plan. All decisions made by the
Administrator under these Procedures shall be summarized in a report to be
maintained in the files of the Administrator. The report shall include reference
to the applicable governing Plan provision(s) and, where applicable, reference
to prior determinations of claims involving similarly situated claimants.
6.Appeal of Claim Denials - Appeals Committee. A claimant who has received an
adverse determination of all or part of a claim shall have 60 days from the date
of such receipt to contest the denial by filing an appeal. An appeal must be in
writing and delivered to the Administrator. An appeal will be considered timely
only if actually received by the Administrator within the 60-day period or, if
sent by mail, postmarked within the 60-day period. The timely review will be
completed by the Appeals Committee and should be sent to:
Appeals Committee
State Street Corporation
c/o Vice President, GHR-U.S. Benefits Planning
2 Avenue de Lafayette, LCC 1E 
Boston, MA 02111-1724
The Appeals Committee shall meet at such times and places as it considers
appropriate, shall keep a record of such meetings and shall periodically report
its deliberations to the Administrator. Such reports shall include the basis
upon which the appeal was determined and, where applicable, reference to prior
determinations of claims involving similarly situated claimants. The vote of a
majority of the members of the Appeals Committee shall decide any question
brought before the Appeals Committee.
7.Consideration of Appeals. The Appeals Committee shall make an independent
decision as to the claim based on a full and fair review of the record. The
Appeals Committee shall take into account in its deliberations all

22

--------------------------------------------------------------------------------




comments, documents, records and other information submitted by the claimant,
whether submitted in connection with the appeal or in connection with the
original claim, and may, but need not, hold a hearing in connection with its
consideration of the appeal. The Appeals Committee shall consider an appeal
within a reasonable period of time, but not later than 60 days after receipt of
the appeal, unless the Appeals Committee determines that special circumstances
(such as the need to hold a hearing) require an extension of time. If the
Appeals Committee determines that an extension of time is required, it will
cause written notice of the extension, including a description of the
circumstances requiring an extension and the date by which the Appeals Committee
expects to render the determination on review, to be furnished to the claimant
before the end of the initial 60-day period. In no event shall an extension
exceed a period of 60 days from the end of the initial period; provided, that in
the case of any extension of time required by the failure of the claimant to
submit information necessary for the Appeals Committee to consider the appeal,
the period of time in which the appeal is required to be considered under this
Paragraph 7 shall be tolled from the date on which notification of the extension
is sent to the claimant until the date on which the claimant responds to the
Appeals Committee’s request for additional information.
8.Resolution of Appeal. Notice of the Appeals Committee’s determination with
respect to an appeal shall be communicated to the claimant in writing by
registered or certified mail posted within the time period described in
Paragraph 7. If the determination is adverse, such notice shall include:
a)
the specific reason or reasons for the adverse determination,

b)
reference to the specific plan provisions on which the adverse determination was
based,

c)
reference to and a copy of these Procedures, so as to provide the claimant with
a description of the claimant’s rights regarding documentation as described in
Paragraph 9, and

d)
a statement of the claimant’s rights under Section 502(a) of ERISA to bring a
civil action with respect to the adverse determination.

9.Certain Information. In connection with the determination of a claim or
appeal, a claimant may submit written comments, documents, records and other
information relating to the claim and may request (in writing) copies of any
documents, records and other information relevant to the claim. An item shall be
deemed relevant to a claim if it:
a)
was relied on in determining the claim,

b)
was submitted, considered or generated in the course of making such
determination (whether or not actually relied on), or

c)
demonstrates that such determination was made in accordance with governing Plan
documents (including, for this purpose, these Procedures) and that, where
appropriate, Plan provisions have been applied consistently with similarly
situated claimants.

The Administrator shall furnish free of charge copies of all relevant documents,
records and other information so requested; provided, that nothing in these
Procedures shall obligate the Company, the Administrator, or any person or
committee to disclose any document, record or information that is subject to a
privilege (including, without limitation, the attorney-client privilege) or the
disclosure of which would, in the Administrator’s judgment, violate any law or
regulation.
10.
Rights of a Claimant Where Appeal is Denied.

a)
The claimant’s actual entitlement, if any, to bring suit and the scope of and
other rules pertaining to any such suit shall be governed by, and subject to the
limitations of, applicable law, including ERISA. By extending to an employee or
former employee the right to file a claim under these Procedures, neither the
Company nor any person or committee appointed as Administrator acknowledges or
concedes that such individual is a participant in any particular Plan within the
meaning of such Plan or ERISA, and reserves the right to assert that an
individual is not a participant in any action brought under Section 502(a).

b)
In no event may any legal proceeding regarding entitlement to benefits or any
aspect of benefits under the Plan be commenced later than the earliest of:

i)
two years after the applicable Notice Date; or

ii)
one year after the date a claimant receives a decision from the Appeals
Committee regarding his appeal; or

iii)
the date otherwise prescribed by applicable law.


23

--------------------------------------------------------------------------------




c)
Before any legal proceeding can be brought, a participant must exhaust the claim
appeals procedures as set forth herein.

11.Special Rules Regarding Disability. Certain benefits under the Plans are
contingent upon an individual’s incurring a disability. Where a claim requires a
determination by the Company as to whether an individual is “disabled” as
defined under the Plan, the additional rules set forth in Schedule 1 to these
Procedures shall apply to the claim.1 However, where disabled status is based
upon actual entitlement to benefits under a separate plan in which the
individual participates or is otherwise covered, the determination of such
status for purposes of each Plan shall be made under such separate disability
plan, and any claims or disputes as to disabled status under such plan or
program shall be resolved in accordance with the procedures established for that
purpose under the separate plan or program.
12.Authorized Representation. A claimant may authorize an individual to
represent him/her with respect to a claim or appeal made under these Procedures.
Any such authorization shall be in writing, shall clearly identify the name and
address of the individual, and shall be delivered to the Plan Administrator at
the address listed in Paragraph 3. On receipt of a letter of authorization, all
parties authorized to act under these Procedures shall be entitled to rely on
such authorization, until similarly revoked by the claimant. While an
authorization is in effect, all notices and communications to be provided to the
claimant under these Procedures shall also be provided to his/her authorized
representative.
13.Form of Communications. Unless otherwise specified above, any claim, appeal,
notice, determination, request, or other communication made under these
Procedures shall be in writing, with original signed copy delivered by hand or
first class mail (including registered or certified mail). A copy or advance
delivery of any such claim, appeal, notice, determination, request, or other
communication may be made by electronic mail or facsimile. Any such electronic
or facsimile communication, however, shall be for the convenience of the parties
only and not in substitution of a writing required to be mailed or delivered
under these Procedures, and receipt or delivery of any such claim, appeal,
notice, determination, request, or other written communication shall not be
considered to have been made until the actual posting or receipt of original
signed copy, as the case may be.
14.Reliance on Outside Counsel, Consultants, etc. The Administrator and the
Appeals Committee may rely on or take into account advice or information
provided by such legal, accounting, actuarial, consulting or other professionals
as may be selected in determining a claim or appeal, including those individuals
and firms that may render advice to the Company or the Plans from time to time.


_______________________
1 State Street to provide.



















24